DETAILED ACTION
This office action is in response to the application filed April 16, 2019 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following minor informalities: Paragraph 023 recites jacket 302 and shoulder region 306, however these should be amended to recite jacket 300 and shoulder region 302, respectively.  Paragraph 025 recites shoulder region 306, however this should be amended to recite shoulder region 302.
Appropriate correction is required.

Drawings
The drawings are objected to because box 406 in Fig. 4 recites jacket 302, however this should be amended to recite jacket 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 5 and 6 of the drawings improperly contain only black and white photographs. It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules 
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 
Furthermore, the drawings contain improper use of shading. It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following minor informalities:  Claim 1 contains the typographical error “able magnetically engage,” which should be amended to recite “able to magnetically engage.”
Claim 1 recites the limitation “each end of the elongated bar.”  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic connection elements” in claims 1, 4-6, 8-10, 12, 13, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein a distance between the magnetic connection elements on the elongated bar is shorter than a second distance between the magnetic connection elements in the jacket such that when the magnetic connection elements of the elongated bar magnetically engage with the magnetic connection elements of the jacket, fabric of the jacket between the magnetic connection elements of the jacket is slack.”  These limitations are indefinite because whether the second distance is longer than the (first) distance will depend on the particular jacket used to practice the invention and a jacket is not positively claimed as part of the invention, which claims “[a]n assistance device for putting on a jacket.”  The invention could be 
Claim 8 recites the limitation “wherein the corresponding magnetic connection elements of the jacket are positioned at shoulder regions of the jacket.”  For reasoning similar to that discussed above regarding claim 4 (i.e. the jacket is not positively claimed), this limitation is indefinite and will be interpreted as merely reciting an intended use of the invention.
Claim 9 recites the limitations “wherein the corresponding magnetic connection elements of the jacket are positioned such that when the assistance device is magnetically connected to the corresponding magnetic connection elements and one shoulder on a first side of the jacket is put onto a first shoulder of one side of a user, the assistance device tilts toward another side of the user making it easier for the user to grab the jacket to put on a second shoulder of the jackets.”  For reasoning similar to that discussed above regarding claim 4 (i.e. the jacket is not positively claimed), these limitations are indefinite and will be interpreted as merely reciting an intended use of the invention.
Claim 11 recites the limitation “[a] kit including the assistance device.”  This limitation is indefinite because it is unclear how a single item (i.e. the assistance device) can constitute a kit, “kit” being defined as “a set of articles or equipment needed for a specific purpose” (see https://www.lexico.com/definition/kit).  Examiner respectfully 
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by the Frigits listing dated December 14, 2006, retrieved by Examiner at http://www.superdairyboy.com/Toys/frigits.html on March 24, 2021, and appended this office action (hereafter “Frigits”).
Regarding claim 1, Frigits discloses a device comprising:
an elongated bar (see annotated picture from page 3 of 4 of Frigits, see below); and
magnetic connection elements positioned at each end of the elongated bar (see annotated picture from page 3 of 4 of Frigits and the description written on page 3 of 4 of Frigits which discloses the use of magnets).

    PNG
    media_image1.png
    893
    759
    media_image1.png
    Greyscale

Regarding the limitations “an assistance device for putting on a jacket” and “wherein the magnetic connection elements are spaced on the elongated bar such that 

Regarding claim 2, Frigits further discloses an assistance device wherein the magnetic connection elements are magnets (see annotated picture from page 3 of 4 of Frigits and the description written on page 3 of 4 of Frigits which discloses the use of magnets).
Regarding the limitation “that are designed to magnetically engage with the corresponding magnetic connection elements which are magnets or metal elements,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of magnetically engaging other magnets or metal elements.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 3, Frigits further discloses an assistance device wherein the magnetic connection elements are metal elements (see annotated picture from page 3 of 4 of Frigits and the description written on page 3 of 4 of Frigits which discloses the use of magnets; Examiner takes official notice that all magnets comprise metal).
Regarding the limitation “designed to magnetically engage with the corresponding magnetic connection elements which are magnets,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of magnetically engaging other magnets.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 4, Frigits further discloses an assistance device wherein there is a distance between the magnetic connection elements on the elongated bar (see annotated picture from page 3 of 4 of Frigits and the description written on page 3 of 4 of Frigits which discloses the use of magnets).  As discussed above in the rejection under 35 USC 112(b), it is impossible to determine whether the distance is shorter than a second distance between the magnetic connection elements in the jacket without knowing a specific size and configuration of the jacket being used.


Regarding claim 5 and the limitation “wherein the elongated bar is designed such that when the fabric of the jacket becomes taut when the jacket is put on a shear force causes one of the magnetic connection elements of the bar to magnetically disengage from one of the corresponding magnetic connection elements of the jacket,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of disengaging from other magnets via shear forces.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 6 and the limitation “wherein the elongated bar is designed such when the one of the magnetic connection elements of the bar magnetically disengages from one of the 7GRACE-001 corresponding magnetic connection elements of the jacket, the elongated bar swings downward,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of disengaging from other magnets and swinging downward via gravity.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 8 and the limitation “wherein the corresponding magnetic connection elements of the jacket are positioned at shoulder regions of the jacket,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of corresponding with magnets in the shoulders of a jacket.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.  And since 

Regarding claim 9 and the limitations “wherein the corresponding magnetic connection elements of the jacket are positioned such that when the assistance device is magnetically connected to the corresponding magnetic connection elements and one shoulder on a first side of the jacket is put onto a first shoulder of one side of a user, the assistance device tilts toward another side of the user making it easier for the user to grab the jacket to put on a second shoulder of the jacket,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the structure is capable of performing the intended use, then it meets the claim.  In the instant case, the magnets of the invention of Frigits would be capable of corresponding with magnets in a jacket.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.  And since the invention of Frigits meets all the structural limitations, it would be capable of performing these functions.

Regarding claim 10, Frigits further discloses an assistance device wherein the magnetic connection elements are covered by another material (see annotated picture from page 3 of 4 of Frigits).

Regarding claim 11, Frigits further discloses a kit including the assistance device (see annotated picture from page 3 of 4 of Frigits and the description written on page 3 of 4 of Frigits which discloses the use of magnets; at least because the “kit” does not require or exclude any additional structure(s), the claim is considered to be met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Frigits (as applied to claim 1, above) in view of the Amazon Listing for Telescopic Magnetic Pickup Tool first available on January 1, 2018, retrieved by Examiner at https://www.amazon.com/VASTOOLS-Telescopic-Magnetic-Pickup-Extendable/dp/B073PBR5PL/ref=sr_1_1_sspa?dchild=1&keywords=magnet+grabber&qid on March 24, 2021, and appended to this office action (hereafter “Amazon”).
Regarding claim 7, Frigits discloses the assistance device as claimed in claim 1, above.
Frigits does not disclose the assistance device wherein the elongated bar is collapsible.
However, Amazon teaches an elongated bar that is collapsible (i.e. telescopic; see “Functions” section of Amazon on page 3 of 8 of Amazon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to of Frigits to be collapsible as taught by Amazon because Amazon teaches that this limitation is known in the art and beneficial for being both compact and extendable (see “Functions” section of Amazon on page 3 of 8 of Amazon).

Claims 12 and 13 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Frigits (as applied to claims 1 and 11, above) in view of US Pub No. 2014/0088338 Chang.
Regarding claim 12, Frigits discloses the kit with the assistance device as claimed in claims 1 and 11, above.
Frigits does not disclose the kit further comprising a jacket with corresponding magnet connection elements.
164) having magnetic connection elements (130) (Fig. 1; Abstract; para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frigits to further include a jacket with magnets as taught by Chang because Chang teaches that this configuration is known in the art and helps people relieve pain, reduce inflammation, fight infection, support healing, reduce fluid retention, increase cellular oxygen, encourage deep restorative sleep, and a variety of other positive benefits (Abstract).

Regarding claim 13, the modified invention of Frigits (i.e. Frigits in view of Chang, as detailed above) further teaches a kit further comprising patches with the corresponding magnetic connection elements which are designed to be attached to the jacket (para. 0035 of Chang; a closeable pocket can be considered a “patch”).

Allowable Subject Matter
Claims 14-18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732